Citation Nr: 0833006	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  03-20 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 to October 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a May 2008 Order, the Court 
endorsed a May 2008 joint motion for remand, vacated the 
portion of the September 2006 Board decision that denied the 
veteran's claims for service connection for diabetes mellitus 
and a left knee disability and denied a rating in excess of 
10 percent for right knee chondromalacia, and remanded the 
issues for compliance with the instructions in the joint 
motion.  The September 2006 Board decision also denied 
entitlement to an earlier effective date than September 22, 
1999, for the assignment of a 10 percent evaluation for right 
knee chondromalacia.  The veteran abandoned this issue before 
the Court and it was not remanded.  The issue is not before 
the Board.  

In September 2006, this matter came before the Board of 
Veterans Appeals (Board) on appeal from a December 1999 
decision which, in part, denied an increased evaluation for 
chondromalacia of the right knee; an August 2000 decision 
which, in part, denied service connection for diabetes 
mellitus; an October 2001 decision that granted an increased 
rating to 10 percent for chondromalacia of the right knee, 
and a March 2004 decision which, in part, denied service 
connection for a left knee disability.  In the August 2000 
rating decision, the RO found, in part, that the claim for 
diabetes mellitus was not well grounded.  The RO 
readjudicated and denied the claim on a de novo basis in 
March 2004.  The veteran perfected an appeal as to the left 
knee and diabetes mellitus from the latter rating decision.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

The May 2008 Joint Motion for Remand identified to 
insufficiencies in the attempts made by VA to satisfy the 
duty to assist.  First, the veteran's Social Security 
Administration records were not associated with the file.  VA 
is required to obtain evidence from the Social Security 
Administration, including any decisions by an administrative 
law judge, and give the evidence appropriate consideration 
and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  
Second, the December 2003 VA examination report was found to 
be inadequate because the examiner did not review the 
veteran's claims file before rendering his opinion as to 
whether the veteran's left knee disability was at least as 
likely as not related to service.    Accordingly, the Board 
remands to correct these deficiencies.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the Social 
Security Administration (SSA) records 
pertinent to the veteran's claim for 
Social Security disability benefits, 
including any decisions made and medical 
records relied upon concerning that claim.  
All efforts to obtain these records should 
be fully documented, and SSA should 
provide a negative response if records are 
not available.

2. After obtaining the above evidence, to 
the extent available, schedule the veteran 
for VA examinations to determine whether 
any left knee disorder is as likely as not 
etiologically related to service.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
physician.  All indicated studies should 
be conducted, and the results reviewed 
before the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

3. Then, after ensuring the VA examination 
report is complete and that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), have been 
completed, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




